— Judgment unanimously affirmed. Memorandum: Defendant, a known burglar, was observed by the police shortly before noon walking and looking at houses in a neighborhood which had a “rash” of recent daytime burglaries. These circumstances aroused the interest of the officers and justified a brief limited inquiry (see People v Carrasquillo, 54 NY2d 248; Peoplep *953Howard, 50 NY2d 583; People v De Bour, 40 NY2d 210). The totality of evidence supports County Court’s finding that defendant thereafter voluntarily consented to accompany the police and defendant’s suppression motion was properly denied (see United States v Mendenhall, 446 US 544; People v Morales, 42 NY2d 129, 137-138, cert den 434 US 1018; People v Munro, 86 AD2d 683; see, also, United States v Watson, 423 US 411). (Appeal from judgment of Monroe County Court, Barr, J. — burglary, third degree.) Present — Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ.